Citation Nr: 0312100	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
a low back disorder.  The veteran perfected a timely appeal 
of this determination to the Board.

In August 1998, the veteran appeared at a hearing at the RO 
conducted by a former Board Member (now know as a Veterans 
Law Judge).  Thereafter, when this matter was previously 
before the Board in December 1998 and September 2000, it was 
remanded to the RO for further development.  

In April 2003, the Board informed the veteran that the Member 
who conducted the August 1998 hearing was no longer employed 
by the Board, and indicated that he was entitled to another 
hearing.  The Board informed him that if he did not respond 
within 30 days of the date of the letter, however, it would 
assume he did not wish to appear at a second hearing.  To 
date, the veteran has not responded, and accordingly, the 
Board will proceed with the consideration of his case.


REMAND

In August 2002, the Board undertook additional development of 
the veteran's claim seeking a service connection for a low 
back disorder pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
As such, although the Board obtained copies of the veteran's 
service personnel records and the November 2002 VA spine 
examination report, in light of the Federal Circuit's 
decision, the case must be remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should readjudicate the 
veteran's claim of service connection for 
a low back disorder in light of the 
evidence received since its April 2002 
Supplemental Statement of the Case.

2.  If the determination remains adverse 
to the veteran, he must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
April 2002 Supplemental Statement of the 
Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


